. Motion to dismiss petition as a matter of law denied, with leave to the respondent to serve and file an answer to the petition. The petitioner is directed to file with the Clerk of this court five additional copies of the petition, notice of motion and the exhibits annexed thereto, except Exhibit D, on or before December 6, 1960. The respondent is directed to serve one copy of his answer upon the attorney for the petitioner and file the original and five additional copies thereof with this court within 10 days after service of a copy of the order herein, with notice of entry thereof, upon his attorney. This proceeding is added to the Enumerated Calendar of this court for the January 1961 Term, to be argued or submitted when reached. The petitioner is directed to serve one typewritten copy of petitioner’s points upon the attorney for the respondent and file six typewritten copies thereof with this court, together with a notice of argument for the January 1961 Term, on or before December 12, 1960. The respondent is directed to serve one typewritten copy of the respondent’s points upon the attorney for the petitioner and file six typewritten copies thereof with this court on or before December 27, 1960. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.